COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS



Case number: 01-08-00337-CR

Style: Donna Gayle Holcomb, Appellant v. State of Texas, Appellee

Type: Motion to proceed pro se and motion to extend time to file motion for rehearing


Party filing motion:   Appellant


       Appellant’s motion to proceed pro se is denied, as appellant is represented by counsel
and counsel has appeared on behalf of appellant in the Court of Criminal Appeals. The Court
declines to rule on appellant’s motion to extend time to file a further motion for rehearing. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (holding that court may refuse to
consider pro se motions that have been filed while defendant is represented by counsel in
criminal proceeding).




Judge’s signature:     /s/ Jane Bland
                       Justice Bland
                       Acting individually

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: October 30, 2014.